Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-14-00033-CV

                                  Osbaldo A. SAENZ, Jr.,
                                        Appellant

                                             v.

                  Osbaldo A. SAENZ Sr. and Maria Estela G. Saenz Trust
                 Through their Trustee Esther A.S. Salmon, Estela Tijerina,
                    and the Estate of Alfredo Garza Tijerina, Deceased,
                                         Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                        Trial Court Nos. DC-11-242 & DC-12-520
                        Honorable Ana Lisa Garza, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED. It is ORDERED that appellees recover their costs of appeal from appellant.

      SIGNED November 26, 2014.


                                              _____________________________
                                              Sandee Bryan Marion, Justice